Citation Nr: 1300078	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  07-10 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin condition, to include skin cancer, claimed as a residual of in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1965 to September 1967.  His service treatment records (STRs) show that he served in the Republic of South Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

Although notified of his appellate rights, the Veteran did not appeal a June 2002 rating decision which denied service connection for a skin condition, claimed as a result of exposure to herbicides.  That decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a) (2012).  

In November 2003 the Veteran applied to reopen that claim, describing it as a claim for service connection for "skin cancer due to exposure to Agent Orange."  After receipt of voluminous VA outpatient treatment records, the Veteran was notified in February 2005 that his application to reopen the claim was denied.  He was informed that the additional evidence was not new and material since, while new in the sense that it was not previously on file, it was not relevant inasmuch as the records showed treatment for skin cancer of the face - a condition which was not one considered for presumptive service connection based on in-service exposure to herbicides in Vietnam.  

Also, the February 2005 rating decision denied service connection for coronary artery disease and confirmed and continued a 70 percent rating for service-connected posttraumatic stress disorder (PTSD) (the Veteran's only service-connected disorder) but granted a total disability evaluation based on individual unemployability (TDIU) due to service-connected disability, and also granted basic eligibility to Dependents' Educational Assistance.  Service connection for coronary artery disease was subsequently granted in a May 2012 rating decision, as well as special monthly compensation based on housebound criteria.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In December 2010, the Board remanded this claim so that, among other reasons, the AMC would take the appropriate steps necessary to assist the Veteran in obtaining the additional treatment records which were alleged in the Veteran's informal hearing presentation to constitute new and material evidence.  Specifically, it was noted that the Veteran was receiving treatment at the Medical University at South Carolina.  The Veteran asserted that his physician at this facility could corroborate that his skin cancer was service-connected.  While the Veteran was asked via letter dated December 2010 to complete and return a VA Form 21-4142 (Authorization and Consent to Release Information) regarding any medical records he desired VA to obtain, the Board is of the opinion that he should specifically be asked to provide a VA Form 21-4142 for treatment at the Medical University at South Carolina, as his representative specifically requested that these records be obtained.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

In addition, in February 2006, the Veteran requested that VA obtain treatment records from the VA Medical Center (VAMC) in Charleston, South Carolina from January 2006 and November 2005.  The Veteran alleged that he had a biopsy performed on the nose in January 2006 and skin cancer removed from the neck in November 2005.  A review of the evidence of record reveals a November 2005 treatment note from the VAMC in Myrtle Beach, South Carolina and a January 2006 treatment note from the VAMC in Charleston, South Carolina are of record.  However, neither of these records reference skin treatment.  

A review of Virtual VA reveals that VA treatment records from the VAMC in Charleston, South Carolina and Myrtle Beach, South Carolina, dated between January 2011 and September 2011, have been associated with the claims file since the prior Board remand of December 2010.  However, no records dated between January 2006 through December 2010 were associated with the claims file.  The record contains no evidence to suggest that these records are unavailable.  An additional remand is necessary so that VAMC records from Charleston, South Carolina and Myrtle Beach, South Carolina, dated from November 2005 (the month the Veteran described treatment for skin cancer in Charleston, South Carolina) through December 2010 must be associated with the claims file before appellate review may proceed.  Treatment records prepared since September 2011 should also be associated with the claims file (either physically or electronically).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Centers in Charleston, South Carolina and Myrtle Beach, South Carolina, and request copies of all treatment records prepared between November 2005 and December 2010, as well as records prepared at these facilities since September 2011.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and ask him to provide VA with a VA Form 21-4142 for his treatment at the Medical University at South Carolina identified by his representative in November 2010.  VA should make all reasonable attempts to obtain these records.  He should also be asked to identify any additional treatment he has received relevant to his claimed disabilities.  If the Veteran identifies additional records, then after securing any necessary authorization from him, VA should obtain all of these records as well.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


